 

Exhibit 10.1

  

EARNOUT CONFIRMATION Agreement

 

This Earnout Confirmation Agreement (the “Agreement”) is made and entered into
on September 14, 2012, by and among UniTek Global Services, Inc., a Delaware
corporation (“UniTek”), DirectSat USA, LLC, a Delaware limited liability company
and a wholly-owned subsidiary of UniTek (“Purchaser”), Skylink LTD, an Ohio
limited liability company (“LLC Seller”), and Mr. John Larbus, an individual
resident of Ohio.

 

Recitals

 

A. The parties hereto are each a party to that certain Asset Purchase Agreement,
dated as of September 14, 2012 (the “Purchase Agreement”).

 

B. This Agreement evidences the obligation of Purchaser to make those payments
required by Sections 4.1.2 and 4.1.3 of the Purchase Agreement. Capitalized
terms used but not defined herein shall have the respective meanings set forth
in the Purchase Agreement.

 

C. In order to induce Sellers to enter into this Agreement and the Purchase
Agreement, UniTek shall execute a guaranty of Purchaser’s obligations hereunder.

 

Witnesseth

 

NOW, THEREFORE, the parties to this Agreement, for good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound by this Agreement, do hereby agree as follows:

 

ARTICLE I

 

PAYMENT OF EARNOUT PAYMENTS

 

1.1 Purchaser shall pay the Earnout Payments required by Sections 4.1.2 and
4.1.3 of the Purchase Agreement, subject to the terms, conditions and
limitations of such sections; provided, however, that anything else in this
Agreement or the Purchase Agreement notwithstanding, the Earnout Payments may
accrue but shall not be payable in cash either (x) during the period of the
continuance of any event of default under UniTek’s senior loan agreements or (y)
during any period when UniTek and its subsidiaries shall, both immediately prior
to and after giving effect to any such payment, have amounts available under
their revolving credit facilities, less the amount of outstanding trade payables
of UniTek and its subsidiaries that are more than 60 days past due (both
calculated based on the time of payment and on a five-day average), of less than
$15,000,000, provided that such accrued Earnout Payments shall be immediately
due and payable in cash within five (5) business days of the expiration of the
circumstances described in subsection (x) and (y), as applicable, of this
Section 1.1 (and the failure to make such payment within such five business day
period shall be an “Event of Default” hereunder). The amount of any Earnout
Payment not paid when originally due pursuant to the Sections 4.1.2 and 4.1.3 of
the Purchase Agreement will increase by an amount equal to 10% per annum from
such original due date until paid or converted into UniTek Common Stock (i.e. if
the Initial Earnout Payment is not paid on December 31, 2012 then the Earnout
Payment due on December 31, 2012 will begin to increase by an amount equal to
10% per annum from December 31, 2012 until paid or converted into UniTek Common
Stock).

 

 

 

1.2 UniTek shall perform its obligations under Section 4.1.3 of the Purchase
Agreement, subject to the terms, conditions and limitations of such section.
UniTek hereby guaranties the performance of all obligations of Purchaser under
the terms of this Agreement and the Asset Purchase Agreement as and when such
obligations are to be performed by Purchaser pursuant to the terms and
conditions of this Agreement and the Purchase Agreement. UniTek agrees that its
guaranty constitutes a guarantee of payment when such obligations are to be
performed by Purchaser and not of collection and LLC Seller shall not be
required or obligated, as a condition of the UniTek’s liability, to make any
demand upon or to pursue any of its rights against Purchaser. This is an
absolute, unconditional, irrevocable and continuing guaranty and will remain in
full force and effect until all of the Earnout Payments, as such may be adjusted
pursuant to the terms of the Purchase Agreement, have been indefeasibly paid in
full. Except for any adjustment to the Earnout Payments pursuant to the terms of
the Purchase Agreement, Unitek’s guaranty will not be affected by any surrender,
exchange, acceptance, compromise or release by LLC Seller of Purchaser, or by
any irregularity, unenforceability or invalidity of any of the Earnout Payments
or any part thereof. UniTek’s obligations hereunder shall not be affected,
modified or impaired by any counterclaim, set-off, recoupment, deduction or
defense based upon any claim UniTek may have (directly or indirectly) against
LLC Seller, except payment in cash of the Earnout Payments or, as provided in
the Purchase Agreement and at the sole discretion of LLC Seller, in exchange for
UniTek Common Stock.



 

ARTICLE II

 

CONVERSION; REMEDIES UPON EVENT OF DEFAULT

 

2.1 Upon the failure of Purchaser to timely pay all or any portion of an Earnout
Payment when due pursuant to, and subject to the terms, conditions and
limitations of, the Purchase Agreement (without regard to any deferral otherwise
applicable to such payment pursuant to Section 1.1 above), then unpaid amount of
such Earnout Payment may be converted, at the sole option of LLC Seller, into
shares of UniTek Common Stock, at a price per share equal to the volume weighted
average price per share of the UniTek Common Stock on the NASDAQ Global Market
for the twenty (20) trading days prior to the date of such conversion, subject
to the limitations on conversion set forth in Section 2.2.

 

2.2 In no case shall the aggregate number of shares of UniTek Common Stock
issued upon conversion of this Agreement exceed 3,715,915(an amount equal to
19.9% of 18,672,941 outstanding shares of UniTek Common Stock as of the date of
the Purchase Agreement). In the event that the limitation set forth in the
foregoing sentence is triggered, then LLC Seller shall be deemed to have
exercised its right to conversion under Section 2.1 only as to such portion of
the unpaid Earnout Payment as to which conversion may be effected without
resulting in the issuance of shares of UniTek Common Stock that would violate
this Section 2.2. Purchaser shall be entitled to receive the balance of the
Earnout Payment which could not be converted due to the restrictions contained
in this Section 2.2 in accordance with the terms of this Agreement and the
Purchase Agreement.

-2-

 

 

2.3 Upon delivery by LLC Seller to UniTek of a written notice of its election to
convert all or any portion of the Earnout Payments pursuant to this Article 2,
without any further action on the part of LLC Seller, Purchaser’s obligation to
pay such portion of the Earnout Payments shall terminate and LLC Seller shall
have no further rights with respect to such portion of the Earnout Payments
other than the right to receive shares of UniTek Common Stock issuable upon
conversion thereof. No fractional shares of UniTek Common Stock will be issued
upon conversion of the Earnout Payments. In lieu of any fractional share to
which LLC Seller would otherwise be entitled upon a conversion hereunder,
Purchaser will pay to LLC Seller, in cash, the amount of the Earnout Payment
that would otherwise be converted into such fractional share in accordance with
the terms of this Agreement and the Purchase Agreement as a portion of the
Earnout Payment that was not converted.

 

2.4 The failure of LLC Seller to exercise any conversion option herein provided
upon the failure to receive timely payment of all or any portion of an Earnout
Payment when due pursuant to, and subject to the terms, conditions and
limitations of, the Purchase Agreement (without regard to any deferral otherwise
applicable to such payment pursuant to Section 1.1 above) shall not constitute a
waiver of the right to exercise such option in the event such Earnout Payment
remains unpaid. In addition, if an Event of Default occurs and is not cured, LLC
Seller may, at its option, demand, sue for, collect, or make any compromise or
settlement it deems desirable.

 

2.5 Unitek and Purchaser each hereby jointly and severally agree to pay to LLC
Seller all costs of collecting any Earnout Payments which may be due upon an
Event of Default, and said costs and any other sums due LLC Seller by virtue of
this Agreement may be included in any judgment or decree rendered.

 

ARTICLE III 

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND UNITEK

 

3.1 Each of Purchaser and UniTek has been duly formed, is validly existing and
in good standing under the laws of the State of Delaware. Each of Purchaser and
UniTek has the company power to (i) own its properties and carry on its business
as now being conducted and (ii) execute, deliver and perform its obligations
under this Agreement.

 

3.2 The execution, delivery and performance by each of Purchaser and UniTek of
this Agreement and its obligations hereunder: (i) have been duly authorized by
all necessary company action on the part of Purchaser and UniTek, as the case
may be; (ii) will not violate any provision of Law or any order of any court or
other agency of the United States or any state thereof applicable to Purchaser
or UniTek, as the case may be, or any of their respective properties or assets;
(iii) will not violate any provision of the certificate of incorporation or
bylaws of Purchaser or UniTek, as the case may be; and (iv) will not result in a
default under any other material agreement, order or undertaking binding on
Purchaser or UniTek, as the case may be.

-3-

 

 

3.3 All authorizations, approvals, registrations or filings from or with any
Governmental Entity required for the execution, delivery and performance by
Purchaser or UniTek, as the case may be, have been duly obtained or made and are
in full force and effect.

 

3.4 This Agreement, when executed and delivered, will constitute the legal,
valid and binding obligation of each of Purchaser and UniTek, enforceable in
accordance with its terms, subject, as to the enforcement of remedies, to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity; and

 

3.5 There are no actions, suits or other proceedings at law or in equity against
Purchaser or UniTek by or before any arbitrator, arbitration panel or
Governmental Entity, (b) there are no investigations known to Purchaser or
UniTek by any Governmental Entity of the affairs of, or threatened action in
writing, suit or other such proceeding against or affecting, Purchaser or UniTek
or any of their respective properties or rights, and (iii) neither Purchaser nor
UniTek is in default with respect to any order, writ, injunction, decree, rule
or regulation of any Governmental Entity binding upon it; except, in the case of
sub-clauses (i) through (iii), where such could not reasonably be expected to
have a Material Adverse Effect. “Material Adverse Effect” means a material
adverse effect on (i) the business, operations, results of operations, assets,
liabilities, or condition (financial or otherwise) of UniTek or (ii) the ability
of Purchaser or UniTek to perform its obligations under this Agreement or on LLC
Seller’s ability to enforce any such obligations.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 The provisions of this Agreement may be amended only with the written
consent of each of the parties hereto.

 

4.2 All payments to be made to LLC Seller shall be made in the lawful money of
the United States in immediately available funds.

 

4.3 All questions concerning the construction, validity, and interpretation of
this Agreement will be governed by and construed in accordance with the domestic
laws of the State of Ohio, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Ohio or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Ohio.

 

4.4 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED BY
OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

-4-

 

 

4.5 SUBMISSION TO JURISDICTION. Each of the parties hereby irrevocably submits
itself to the jurisdiction of the state courts of the State of Ohio in Hancock
County and to the jurisdiction of the United States District Court for the
Northern District of Ohio for the purposes of any suit, action or other
proceeding arising out of or based upon this agreement or the subject matter
hereof. Each of the parties, to the extent permitted by applicable law, hereby
waives, and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this agreement or the subject matter
hereof may not be enforced in or by such Court. Each of Purchaser and Unitek
agrees that its submission to jurisdiction is made for the express benefit of
LLC Seller. Final Judgment against Purchaser or Unitek in any such action, suit
or proceeding shall be conclusive, and may be enforced in any other jurisdiction
(A) by suit, action or proceeding on the judgment, a certified or true copy of
which shall be conclusive evidence of the fact and of the amount of indebtedness
or liability of Purchaser or Unitek, as the case may be, therein described or
(B) in any other manner provided by or pursuant to the laws of such other
jurisdiction.

 

4.6 CONFESSION OF JUDGMENT. Purchaser and Unitek each hereby authorizes any
attorney at law to appear in any Court of Record in the State of Ohio or in any
state or territory of the United States after any or all of the Earnout Payments
become due, whether upon an Event of Default or otherwise, to waive the issuing
and service of process, and to confess judgment against any one or more of
Purchaser and/or Unitek in favor of LLC Seller for the amount then appearing
due, including interest, late charges, collections costs, attorneys' fees and
the like, together with costs of suit, and thereupon to waive and release all
errors in said proceedings and judgments, and all petitions in error and rights
of appeal from said judgments, and all stays of execution. No such judgment or
judgments against less than all of Purchaser and/or Unitek shall be a bar to a
subsequent judgment or judgments against any one or more of Purchaser and/or
Unitek against whom judgment has not been obtained hereon, this being a joint
and several warrant of attorney to confess judgment.

  

[Signature Page Follows on Next Page]

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 



  UNITEK GLOBAL SERVICES, INC.                     By: /s/ Ronald J. Lejman  
Printed Name: Ronald J. Lejman    Its: Chief Financial Officer

 

 

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  DIRECTSAT USA, LLC                     By: /s/ Ronald J. Lejman    Printed
Name: Ronald J. Lejman     Its: Manager

 



 

 

 

  SKYLINK LTD.               By: /s/ John Larbus   Printed Name: John Larbus   
Its: CEO                           /s/ John Larbus   John Larbus

 

 

2

 

